PER CURIAM.
The order denying appellant’s postcon-viction motion is hereby affirmed without prejudice to his filing a legally sufficient motion within the time remaining under Florida Rule of Criminal Procedure 3.850. See Catis v. State, 741 So.2d 1140, 1142 (Fla. 4th DCA 1998) (citing Vento v. State, 621 So.2d 493 (Fla. 4th DCA 1993), where court found 3.850 motion legally insufficient where defendant failed to provide *983sufficient facts supporting his claim of ineffectiveness).
POLEN, KLEIN and STEVENSON, JJ., concur.